      3:20-cv-00167-JMC          Date Filed 02/08/21       Entry Number 44        Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Graybar Electric Company, Inc.,        )
                                       )               Civil Action No.: 3:20-cv-00167-JMC
                      Plaintiff,       )
                                       )
       v.                              )                       ORDER AND OPINION
                                       )
                                       )
L & S Electrical Contractors, Inc. and )
Shonna King,                           )
                                       )
                      Defendants.      )
____________________________________)

       This matter is before the court for review of Plaintiff Graybar Electric Company, Inc.’s

(“Plaintiff”) Motion for Default Judgment, brought pursuant to Rule 55(b) of the Federal Rules of

Civil Procedure. (ECF No. 28.) Defendants L & S Electrical Contractors, Inc. (“L&S”) and Shonna

King (“King”) (collectively, “Defendants”) failed to respond to Plaintiff’s Motion. For the reasons

set forth herein, the court GRANTS Plaintiff’s Motion for Default Judgment. (ECF No. 28.) A

subsequent hearing will be scheduled for Plaintiff to prove the amount of its alleged damages and

attorney’s fees owed by Defendants.

                     I. FACTUAL AND PROCEDURAL BACKGROUND

       In early 2016, a contractor1 entered into an agreement with the United States Army Corps

of Engineers to construct a project at Fort Jackson in Columbia, South Carolina (“Project”). (ECF

No. 1 at 3 ¶ 8.) The contractor hired subcontractor L&S several months later “to furnish labor,

materials, equipment[,] and other facilities” at the Project. (Id. at 4 ¶ 10.) In turn, L&S “contracted



1
 The contractor, ACC Construction Co., Inc., obtained a bond “from Liberty Mutual [Insurance
Company] in the penal sum of $45,034,874.00, as required by the Corp[s] of Engineers.” (ECF
No. 1 at 3 ¶ 9.) Both ACC and Liberty Mutual were named Defendants in this case but Plaintiff
has since stipulated to the dismissal of all claims against them. (See ECF No. 39.)
                                                  1
      3:20-cv-00167-JMC         Date Filed 02/08/21       Entry Number 44        Page 2 of 4




with Graybar to provide materials” at the Project. (Id. ¶ 12.)

       As part of the agreement with Graybar, L&S “agreed to Graybar’s Terms of Sale,” which

stated that invoices are due within thirty days; a “monthly service charge” is added to any untimely,

unpaid invoices; and L&S would pay “all of its obligations . . . including attorneys’ fees in the

event [L&S] defaulted on payment for goods.” (Id. ¶¶ 13-16.) Further, King, who is the CEO and

service designee of L&S, “signed a personal guaranty of her company’s debt to Graybar.” (Id. at

3, 5 ¶ 6, 17.) Thereafter, Graybar “furnished materials to [L&S] on certain improvements” at the

Project, amounting to nearly $100,000, including service charges, which “[L&S] and King refused

to pay[.]” (Id. at 5 ¶ 18-20.) “[L&S] and King did not dispute the charges set forth in the Invoices,

they just refused to pay them.” (Id. ¶ 20.)

       Graybar subsequently brought suit against Defendants, alleging Breach of Agreement and

Guaranty; Quantum Meruit, Quasi Contract, and Unjust Enrichment; Constructive Trust; Federal

Miller Act Payment Bond Claim; and Attorneys’ Fees and Expenses of Litigation. (Id. at 8-12.)

At bottom, “[a]fter tax exemption certificates are applied,” Graybar seeks “$87,911.27 for

materials furnished, plus interest of $14,035.94 through [December 25, 2019],” and an additional

$43.96 of “interest accru[ed] thereafter.” (ECF Nos. 1 at 7 ¶¶ 34, 36; 28 at 5, 6 (internal citations

omitted).) Graybar also requests “attorneys’ fees and costs of $19,756 and $500, respectively.”

(ECF No. 28 at 7.)

                                       II. JURISDICTION

      This court has jurisdiction over Plaintiff’s 40 U.S.C. § 3131 claim via 28 U.S.C. § 1331, as

the claim arises under a law of the United States. The court additionally has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(a) because these claims




                                                 2
      3:20-cv-00167-JMC         Date Filed 02/08/21       Entry Number 44        Page 3 of 4




“are so related to claims in the action within such original jurisdiction that they form part of the

same case or controversy under Article III of the United States Constitution.” Id.

                                    III. LEGAL STANDARD

       The court may enter a default judgment against a party that has not properly responded to

a complaint in a timely manner. FED. R. CIV. P. 55. A defendant has twenty-one days “after being

served with the summons and complaint” to file a written response before they may be entered as

in default. See FED. R. CIV. P. § 12(a)(1). When a defendant defaults, the court is to accept as true

the well-pleaded factual allegations in the Complaint as to the defendant’s liability. See Ryan v.

Homecomings Fin. Network, 253 F.3d 778, 780-81 (4th Cir. 2001). Unlike allegations of fact, the

court does not accept allegations regarding damages as true, but rather makes its own independent

determination. See Credit Lyonnais Secs. (USA), Inc. v. Alcantara, 183 F.3d 151 (2d Cir. 1999).

In this regard, “[a] default judgment must not differ in kind from, or exceed in amount, what is

demanded in the pleadings.” FED. R. CIV. P. 54(c).

                                        IV. DISCUSSION

       Defendants failed to plead or otherwise defend within twenty-one days and are now in

default.2 Therefore, Plaintiff’s allegations in the Complaint are deemed admitted and it is entitled

to a default judgment against Defendants for Breach of Agreement and Guaranty; Federal Miller

Act Payment Bond Claim; and Attorneys’ Fees and Expenses of Litigation.3 (ECF No. 1 at 8-12.)

FED. R. CIV. P. 55(b)(2). See, e.g., Bank Meridian, N.A. v. Motor Yacht “It’s 5 O’Clock

Somewhere” Official No. 1073764, C/A No. 2:09-594-MBS, 2011 WL 2491369, at *2 (D.S.C.




2
 Defendants were appropriately served. (See ECF Nos. 8, 9).
3
 By proving its Breach of Agreement claim in Count I, Plaintiff observes that an award under
Counts II or III of the Complaint “would represent duplicative recovery for the same claim,” as
both Counts were brought in the alternative to Count I. (ECF No. 28 at 5 n.1.)
                                                 3
      3:20-cv-00167-JMC        Date Filed 02/08/21      Entry Number 44       Page 4 of 4




June 21, 2011); see also J&J Sports Prods., Inc. v. Collective Minds, LLC, C/A No. 3:17-cv-02346-

CMC, 2017 WL 5988207, at *1 (D.S.C. Dec. 4, 2017) (noting that liability is established by a

defendant’s default); J&J Sports Prods., Inc. v. Segura, C/A No. 3:12-cv-03241–CMC, 2013 WL

1194844, at *2 (D.S.C. Mar. 22, 2013) (same).

       As Defendants’ liability to Plaintiff has been established, the court must determine the

amount of damages to be awarded. See Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780-

81 (4th Cir. 2001); FED. R. CIV. P. 54(c) (“A default judgment must not differ in kind from, or

exceed in amount, what is demanded in the pleadings.”). The court will hereafter schedule a

hearing at which Plaintiff shall demonstrate why it believes it is owed “$87,911.27 for materials

furnished, interest of $14,035.94 through [December 25, 2019],” an additional $43.96 of “interest

accru[ed] thereafter,” and “attorneys’ fees and costs of $19,756 and $500, respectively.” (ECF

Nos. 1 at 7 ¶¶ 34, 36; 28 at 5, 6-7 (internal citations omitted).) The court will then make an

independent determination of damages.

                                      V. CONCLUSION

     For the reasons stated herein, the court GRANTS Plaintiff’s Motion for Default Judgment.

(ECF No. 28.) The court will subsequently schedule a hearing for Plaintiff to prove its alleged

damages and attorney’s fees against Defendants.

       IT IS SO ORDERED.




                                                    United States District Judge
February 8, 2021
Columbia, South Carolina




                                                4
